Citation Nr: 0502472	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  99-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
on the chin for the period prior to August 30, 2002.

2.  Entitlement to an initial rating in excess of 10 percent 
for a scar on the chin for the period beginning August 30, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to 
September 1983.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Jurisdiction over the claims folders was subsequently 
transferred to the RO in Roanoke, Virginia RO.  When this 
case was last before the Board in June 2001, some of the 
issues on appeal were decided, while the claim for a 
compensable rating for a chin scar was remanded for further 
RO action.  In a June 2003 rating decision, the RO granted a 
10 percent rating for the period beginning August 30, 2002, 
but denied a compensable rating for the period prior to that 
date.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The veteran's chin scar is small, well-healed, not more 
than slightly disfiguring; not tender or painful on objective 
demonstration, not unstable or subject to ulceration, not 
productive of functional impairment and not associated with 
underlying soft tissue damage.

3.  The scar is slightly raised but does not have any other 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the scar on the 
chin does not warrant a compensable evaluation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803-7805 (2002); 38 C.F.R. §§ 4.7, 4.14 (2004).

2.  For the period beginning August 30, 2002, the scar on the 
chin warrants only a 10 percent evaluation for disfigurement.  
.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.118, Diagnostic Codes 7800, 7803-7805 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case and a letter dated in February 2002 from the RO, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent medical records 
have been obtained and that the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and that any procedural errors by the RO were 
minor in nature and non-prejudicial to the veteran.     

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records show that the veteran received three 
sutures for a laceration of the chin in June 1979.  It was 
noted that there was no infection and that the laceration had 
healed well.  There are no follow-up treatment reports and 
the report of the separation examination is silent with 
respect to the laceration on the veteran's chin.

The report of an August 1998 VA examination notes that the 
veteran has a laceration scar under his chin, which the 
veteran indicated itched at times.  The color was regular, 
there was no disfigurement, and there was no functional 
impairment.  The examiner stated that everything was normal.  

Fee-based VA examinations were scheduled for July 2002 and 
August 2002; however, the veteran failed to report to either 
of these appointments.  

VA progress notes from April 2002 to October 2003 do not 
mention the scar on the veteran's chin.  

According to the report of a June 2003 fee-based VA 
examination, the veteran stated that the scar on his chin had 
healed with a small keloid, which caused him occasional 
itching, but no other disability.  Examination revealed a 
"small three mm slightly raised with keloid scar on the left 
lower chin with no hypo- or hyperpigmentation, no scaling, 
ulceration, adherence or underlying tissue loss."  The 
diagnosis was "small scar on the chin with small keloid that 
does not cause any disfigurement, barely visible."  

Color copies of two photographs of the veteran's chin were 
received in March 2004.  The Board finds that the scar is not 
visible from these pictures.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating scars.  The revised 
rating criteria would not produce retroactive effects since 
the revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from 
their effective date.  In any event, as explained below, the 
new criteria are more favorable to the veteran.

The Board notes that in the VA Form 9, the veteran alleged 
that the chin scar is painful at times, that it is purulent 
and that it swells.  Unfortunately, there are no medical 
records documenting any of these complaints and the VA 
examination reports do not substantiate the veteran's 
allegations.

The service medical records document that three sutures were 
needed for the chin laceration and that the laceration had 
healed well.  The August 1998 examination disclosed no 
evidence of disfigurement, pain, tenderness, ulceration or 
functional impairment.  In sum, it showed no manifestation 
which would warrant a compensable evaluation under the former 
criteria.  

The June 2003 examiner described the scar as being three mm 
in length, slightly raised and keloid.  No hypo- or 
hyperpigmentation, scaling, ulceration, adherence or 
underlying tissue loss was found.  The examiner did not 
state, and the veteran did not allege during the examination, 
that the scar was painful to touch.  The examiner opined that 
the scar was "barely visible" and did not cause any 
disfigurement.  In addition, the Board is unable to detect 
the scar from the color copies of photographs contained in 
the claims folder.  

The Board also notes that under the new criteria, four of the 
eight characteristics of disfigurement require involvement of 
an area of 39 or more sq. cm.  The veteran's chin scar 
involves a much smaller area.  In addition the scar is not 
adherent to underlying tissue.  However, the scar is slightly 
raised, thus having one of the characteristics of 
disfigurement identified in the new rating criteria.  

This one characteristic of disfigurement justifies the 
assigned 10 percent evaluation from the effective date of the 
new criteria.  There is no appropriate basis for assigning a 
compensable evaluation under the former criteria or an 
evaluation in excess of 10 percent under the current 
criteria.  

The Board has also considered the evidentiary equipoise rule 
with respect to this claim but finds that it is not 
applicable because the preponderance of the evidence is 
against the claim.

Finally, the Board has considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that during the entire 
period pertinent to these claims, the veteran has not 
required hospitalization for this disability and that the 
manifestations of the disability are not in excess of those 
contemplated under the schedular criteria.  In sum, there is 
no reason to believe that the assigned evaluations are 
inadequate to compensate for the average industrial 
impairment from such a scar.  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for scar of the chin 
for the period prior to August 30, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
scar of the chin for the period beginning August 30, 2002, is 
denied.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


